Per Curiam.

Stephens sued Odell for the seduction of his daughter, one Elizabeth Stephens, whereby he lost her services, &c. Verdict for the plaintiff. New trial refused, and judgment.
During the trial, the said Elizabeth was produced, and having testified that defendant had illicit intercourse with her in the plaintiff’s house, he, the plaintiff, asked her to state the inducements under which the illicit intercourse took place, and whether there was any promise of marriage between witness and defendant. To this question, the defendant objected, but the Court, over the objection, decided that plaintiff might prove that defendant, before the illicit intercourse occurred, did promise to marry said Elizabeth, as evidence of seduction, but not as evidence to enhance the plaintiff’s damages, or to affect the same. And the witness was, accordingly, permitted to testify that defendant did promise to marry her, and that she assented thereto, before the seduction.
M. M. Ray and T. A. McFarland, for the appellant.
For the purpose indicated, the evidence was unobjectionable. The plaintiff, it is true, would have no right, in this action, to recover for the breach of the marriage contract; but to prove the seduction, the evidence was plainly admissible.
• The judgment is affirmed with 3 per cent, damages and costs.